United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2947
                                   ___________

Joshua J. Israel,                     *
                                      *
           Petitioner,                *
                                      *
     v.                               * Petition for Review of an
                                      * Order of the United States
                                      * Department of Labor.
Department of Labor, Administrative *
Review Board,                         * [UNPUBLISHED]
                                      *
           Respondent.                *
                                 ___________

                             Submitted: May 7, 2012
                                Filed: May 10, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Joshua J. Israel filed an administrative complaint, alleging that his employer
retaliated against him for engaging in activities protected under the Surface
Transportation Assistance Act. An administrative law judge recommended denying
Israel’s complaint. The United States Department of Labor Administrative Review
Board (ARB) reviewed the administrative law judge’s recommendation and issued
a final decision denying Israel’s complaint. Israel petitions for review.
       Having carefully reviewed the record, we conclude that the ARB’s decision is
not arbitrary, capricious, an abuse of discretion, contrary to the law, or unsupported
by substantial evidence in the record. See 49 U.S.C. § 31105(d) (appellate court
reviews ARB’s decision pursuant to Administrative Procedure Act (APA)); 5 U.S.C.
§ 706(2) (reviewing court shall hold unlawful and set aside agency decisions if they
are found to be arbitrary, capricious, abuse of discretion, or otherwise not in
accordance with law, or if unsupported by substantial evidence in record as whole);
see also R&B Transp., LLC v. U.S. Dep’t of Labor, Admin. Review Bd., 618 F.3d 37,
44 (1st Cir. 2010) (ARB’s final decision is reviewed in accordance with APA).
Accordingly, we deny the petition. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-